Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regard to claim 32 and its dependent claims, directed to a “use of an agent....in the preparation of a kit”, applicant is advised to consult MPEP 2173.05(q), as it is noted that claims that recite a “use” but fail to recite steps often must be rejected under both 35 USC 101 and 35 USC 112(b).  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 23-31, drawn to methods for predicting sensitivity of esophageal cancer to anti-ERBB3 antibodies.
Group II, claim(s) 32-37, drawn to “use of an agent that measures the expression level” of one or more recited biomarkers “in the preparation of a kit for predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody”.
Group III, claim(s) 38-43, drawn to a kit “for predicting whether esophageal cancer is sensitive or resistant to treatment with an anti-ERBB3 antibody” comprising ‘an agent that measures the expression level of one or more biomarkers” selected from those recited in the claims.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (and as each of Groups I-III appears to at least potentially encompass species of each type set forth below, the species elections below apply to each Group): 
a) each biomarker or biomarker combination selected from SDC2, PTGES, NCF2, NOXA1, CARD6, and GNAZ (as it is noted that while the claims presently encompass methods in which all biomarkers are detected via the use of a common array, the claims also encompass more specific techniques targeting these biomarkers individually or in subgroupings); and
b) each structurally distinct anti-ERBB3 antibody set forth in the claims (see, e.g., regarding Group I, the alternatives (a)-(g) of each of claims 24-26, as well as the preferred species of claims 27-29).  It is noted that the antibodies of the claims appear to generally correspond to those represented in in Figures 1-4, and that the claims refer to the same antibodies in multiple different ways (as alternatives), providing different amounts of the structure for the same antibodies (for example, the claims recite the antibody CAN017 in Figure 1 in multiple different ways in the claims, with different amounts of sequence of this antibody being provided in different claims). As the 8 antibodies of Figures 1-4 are alternative species, applicant may choose to elect one antibody using the names provided in the Figures, and should also identify all corresponding embodiments in the claims that correspond to the elected antibody (alternatively, applicant may simply specify which specific alternative embodiments recited in the claims correspond to the elected species; however, it will aid in the examiner’s search if any name(s) corresponding to the elected antibody is/are also provided).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. More particularly, Applicant should elect one biomarker or biomarker combination (see a)), and one antibody (see b)).  The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
It is noted that the biomarker alternatives of a) encompass species that are in a combination/subcombination relationship with other species also embraced by the claims.  As discussed in Annex B of the PCT Administrative Instructions, where a subcombination is found to avoid the prior art, combinations including all features of that subcombination will normally be considered as having unity of invention with one another.  Therefore, it is noted that while applicant must provisionally elect a single biomarker or single combination thereof for initial examination, examination may be extended to combinations that include a subcombination that is found to avoid the prior art.  
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  regarding Group I, claim 1; regarding Group II, claim 32; regarding Group III, claim 38. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The methods of Group I require measurement of expression levels of one or more biomarkers selected from SDC2, PTGES, NCF2, NOXA1, CARD6, and GNAZ.  As the use of Group II involves an agent that measures expression of one or more of these biomarkers, and the product of Group III comprises such an agent, Groups I-III do share a technical feature related to measurement of such biomarkers and agents for use in such measurement. However, such methods and agents broadly encompass well known materials and steps, such as the use of known nucleic acid arrays in differential display assays.  As the technical feature shared by Groups I-III does not make a contribution over the prior art, unity of invention is lacking. It is noted that while Groups II-III refer to various anti-ERBB3 antibodies that are also referenced in the methods of Group I, such antibodies are not required features of the Group II or Group III claims; further, anti-ERBB3 (a.k.a. anti-HER3) antibodies were also known in the prior art before the effective filing date of the claimed invention, as exemplified by Zhang et al (Aca Biochim Biophys Sin.48(1):39 [online 24 Oct 2015]; cited herein).
With regard to the species of a) and b), set forth above, where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The biomarkers/biomarker combination of a) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  More particularly, the alternatives lack a required common structure, and there is no expectation from the knowledge in the art that the biomarker(s) may be substituted one for another to achieve the same intended result.  
Regarding b), although the antibody alternatives share common structural elements/features that are generally shared by all antibodies, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of the fact that these shared elements clearly make no contribution over the prior art; the portions of the alternative antibodies that correspond to a potential contribution over the prior art (which correspond to the SEQ ID NOS recited in the claims) are different for each recited alternative antibody. Further, the compounds of these groups do not belong to a recognized class of chemical compounds, as there is no expectation from the knowledge in the art that the biomarker(s) may be substituted one for another to achieve the same intended result.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634